Exhibit 10.2

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (as amended or otherwise modified
from time to time, the “Agreement”) dated as of November 21, 2014, is entered
into by and among Borrower (as defined below), such other entities which from
time to time become parties hereto (collectively, including Borrower, the
“Debtors” and each individually a “Debtor”) and Comerica Bank (“Comerica”), as
administrative agent for and on behalf of the Lenders (as defined below) (in
such capacity, the “Agent”). The addresses for the Debtors and the Agent, as of
the date hereof, are set forth on the signature pages attached hereto.

R E C I T A L S:

A. Bazaarvoice, Inc. (“Borrower”) has entered into that certain Amended and
Restated Credit Agreement dated as of the date hereof (as amended, supplemented,
amended and restated or otherwise modified from time to time the “Credit
Agreement”) with each of the financial institutions from time to time party
thereto (collectively, including their respective successors and assigns, the
“Lenders”) and the Agent pursuant to which the Lenders have agreed, subject to
the satisfaction of certain terms and conditions, to extend or to continue to
extend financial accommodations to Borrower, as provided therein.

B. Pursuant to the Credit Agreement, the Lenders have required that each of the
Debtors grant (or cause to be granted) certain Liens to the Agent, for the
benefit of the Lenders, all to secure the obligations of Borrower or any Debtor
under the Credit Agreement or any related Loan Document (including any
Guaranty).

C. The Debtors have directly and indirectly benefited and will directly and
indirectly benefit from the transactions evidenced by and contemplated in the
Credit Agreement and the other Loan Documents.

D. The Agent is acting as Agent for the Lenders pursuant to the terms and
conditions of Section 12 of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

Definitions

Section 1.1 Definitions. As used in this Agreement, capitalized terms not
otherwise defined herein have the meanings provided for such terms in the Credit
Agreement. References to “Sections,” “subsections,” “Exhibits” and “Schedules”
shall be to Sections, subsections, Exhibits and Schedules, respectively, of this
Agreement unless otherwise specifically provided. All references to statutes and
regulations shall include any amendments of the same and any successor statutes
and regulations. References to particular sections of the UCC should be read to
refer also to parallel sections of the Uniform Commercial Code as enacted in
each state or other jurisdiction which may be applicable to the grant and
perfection of the Liens held by the Agent for the benefit of the Lenders
pursuant to this Agreement.

The following terms have the meanings indicated below, all such definitions to
be equally applicable to the singular and plural forms of the terms defined:

“Account” means any “account,” as such term is defined in Division 9 of the UCC,
now owned or hereafter acquired by a Debtor, and, in any event, shall include,
without limitation, each of the following, whether now owned or hereafter
acquired by such Debtor: (a) all rights of such Debtor to payment for goods sold
or leased or services rendered, whether or not earned by performance, (b) all
accounts receivable of such Debtor, (c) all rights of such Debtor to receive any
payment of money or other form of consideration, (d) all security pledged,
assigned or granted to or held by such Debtor to secure any of the foregoing,
(e) all guaranties of, or indemnifications with respect to, any of the
foregoing, and (f) all rights of such Debtor as an unpaid seller of goods or
services, including, but not limited to, all rights of stoppage in transit,
replevin, reclamation and resale.



--------------------------------------------------------------------------------

“Chattel Paper” means any “chattel paper,” as such term is defined in Division 9
of the UCC, now owned or hereafter acquired by a Debtor, and shall include both
electronic Chattel Paper and tangible Chattel Paper.

“Collateral” has the meaning specified in Section 2.1 of this Agreement.

“Collateral Compliance Report” means a report in the form attached hereto as
Exhibit C.

“Computer Records” means any computer records now owned or hereafter acquired by
any Debtor.

“Copyright Collateral” means all Copyrights and Copyright Licenses of the
Debtors.

“Copyright Licenses” means all license agreements with any other Person in
connection with any of the Copyrights or such other Person’s copyrights, whether
a Debtor is a licensor or a licensee under any such license agreement,
including, without limitation, the license agreements listed on Schedule 1.1 to
the Security Agreement Disclosure Letter and made a part hereof, subject, in
each case, to the terms of such license agreements and the right to prepare for
sale, sell and advertise for sale, all inventory now or hereafter covered by
such licenses.

“Copyrights” means all copyrights and mask works, whether or not registered, and
all applications for registration of all copyrights and mask works, including,
but not limited to all copyrights and mask works, and all applications for
registration of all copyrights and mask works identified on Schedule 1.1 to the
Security Agreement Disclosure Letter and made a part hereof, and including
without limitation (a) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof; (b) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Copyright Licenses entered into in connection therewith, and damages and
payments for past or future infringements thereof); and (c) all rights
corresponding thereto and all modifications, adaptations, translations,
enhancements and derivative works, renewals thereof, and all other rights of any
kind whatsoever of a Debtor accruing thereunder or pertaining thereto.

“Deposit Account” means a demand, time, savings, passbook, or similar account
maintained with a bank. The term does not include investment property,
investment accounts or accounts evidenced by an instrument.

“Document” means any “document,” as such term is defined in Division 9 of the
UCC, now owned or hereafter acquired by any Debtor, including, without
limitation, all documents of title and all receipts covering, evidencing or
representing goods now owned or hereafter acquired by a Debtor.

“Equipment” means any “equipment,” as such term is defined in Division 9 of the
UCC, now owned or hereafter acquired by a Debtor and, in any event, shall
include, without limitation, all machinery, equipment, furniture, trade
fixtures, tractors, trailers, rolling stock, vessels, aircraft and Vehicles now
owned or hereafter acquired by such Debtor and any and all additions,
substitutions and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.

“Event of Default” means the occurrence of (i) an Event of Default (as defined
in the Credit Agreement); or (ii) any revocation or termination or notice of
intended revocation or termination of any Account Control Agreement without the
prior written consent of the Agent.

“General Intangibles” means any “general intangibles,” as such term is defined
in Division 9 of the UCC, now owned or hereafter acquired by a Debtor and, in
any event, shall include, without limitation, each of the following, whether now
owned or hereafter acquired by such Debtor: (a) all of such Debtor’s
Intellectual Property Collateral; (b) all of such Debtor’s books, records, data,
plans, manuals, computer software, computer tapes, computer disks, computer
programs, source codes, object codes and all rights of such Debtor to retrieve
data and other information from third parties; (c) all of such Debtor’s contract
rights, commercial tort claims, partnership interests, membership interests,
joint venture interests, securities, deposit accounts, investment accounts and
certificates of deposit; (d) all rights of such Debtor to payment under chattel
paper, documents, instruments and similar agreements; (e) letters of credit,
letters of credit rights supporting obligations and rights to payment for

 

2



--------------------------------------------------------------------------------

money or funds advanced or sold of such Debtor; (f) all tax refunds and tax
refund claims of such Debtor; (g) all choses in action and causes of action of
such Debtor (whether arising in contract, tort or otherwise and whether or not
currently in litigation) and all judgments in favor of such Debtor; (h) all
rights and claims of such Debtor under warranties and indemnities, (i) all
health care receivables; and (j) all rights of such Debtor under any insurance,
surety or similar contract or arrangement, provided that, notwithstanding
anything in this definition, any shares of stock or other equity, partnership or
membership interests in any Foreign Subsidiaries of such Debtor shall not
constitute “General Intangibles.”

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Instrument” means any “instrument,” as such term is defined in Division 9 of
the UCC, now owned or hereafter acquired by any Debtor, and, in any event, shall
include all promissory notes (including without limitation, any Intercompany
Notes held by such Debtor), drafts, bills of exchange and trade acceptances,
whether now owned or hereafter acquired.

“Intellectual Property Collateral” means Patents, Patent Licenses, Copyrights,
Copyright Licenses, Trademarks, Trademark Licenses, trade secrets,
registrations, goodwill, franchises, permits, proprietary information, customer
lists, designs, inventions and all other intellectual property and proprietary
rights, including without limitation those described on Schedule 1.1 to the
Security Agreement Disclosure Letter and incorporated herein by reference.

“Inventory” means any “inventory,” as such term is defined in Division 9 of the
UCC, now owned or hereafter acquired by a Debtor, and, in any event, shall
include, without limitation, each of the following, whether now owned or
hereafter acquired by such Debtor: (a) all goods and other personal property of
such Debtor that are held for sale or lease or to be furnished under any
contract of service; (b) all raw materials, work-in-process, finished goods,
supplies and materials of such Debtor; (c) all wrapping, packaging, advertising
and shipping materials of such Debtor; (d) all goods that have been returned to,
repossessed by or stopped in transit by such Debtor; and (e) all Documents
evidencing any of the foregoing.

“Investment Property” means any “investment property” as such term is defined in
Division 9 of the UCC, now owned or hereafter acquired by a Debtor, and in any
event, shall include without limitation all shares of stock and other equity,
partnership or membership interests constituting securities, of the Domestic
Subsidiaries of such Debtor from time to time owned or acquired by such Debtor
in any manner (including, without limitation, the Pledged Shares), and the
certificates and all dividends, cash, instruments, rights and other property
from time to time received, receivable or otherwise distributed or distributable
in respect of or in exchange for any or all of such shares, but excluding any
shares of stock or other equity, partnership or membership interests in any
Foreign Subsidiaries of such Debtor.

“Patent Collateral” means all Patents and Patent Licenses of the Debtors.

“Patent Licenses” means all license agreements with any other Person in
connection with any of the Patents or such other Person’s patents, whether a
Debtor is a licensor or a licensee under any such license agreement, including,
without limitation, the license agreements listed on Schedule 1.1 to the
Security Agreement Disclosure Letter and made a part hereof, subject, in each
case, to the terms of such license agreements and the right to prepare for sale,
sell and advertise for sale, all inventory now or hereafter covered by such
licenses.

“Patents” means all letters patent, patent applications and patentable
inventions, including, without limitation, all patents and patent applications
identified on Schedule 1.1 to the Security Agreement Disclosure Letter and made
a part hereof, and including without limitation, (a) all inventions and
improvements described and claimed therein, and patentable inventions, (b) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (c) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all Patent Licenses

 

3



--------------------------------------------------------------------------------

entered into in connection therewith, and damages and payments for past or
future infringements thereof), and (d) all rights corresponding thereto and all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of a Debtor accruing thereunder or pertaining thereto.

“Permitted Liens” means Liens permitted under Section 8.2 of the Credit
Agreement.

“Pledged Shares” means the shares of capital stock or other equity, partnership
or membership interests described on Schedule 1.2 to the Security Agreement
Disclosure Letter and incorporated herein by reference, and all other shares of
capital stock or other equity, partnership or membership interests (in each case
other than in an entity which is a Foreign Subsidiary) acquired by any Debtor
after the date hereof.

“Proceeds” means any “proceeds,” as such term is defined in Division 9 of the
UCC and, in any event, shall include, but not be limited to, (a) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to a Debtor
from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to a Debtor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting, or purporting to act, for or on behalf of any
Governmental Authority), and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

“Records” are defined in Section 3.2 of this Agreement.

“Security Agreement Disclosure Letter” means the Security Agreement Disclosure
Letter dated as of the date hereof, delivered by Borrower to the Agent in
connection with this Agreement, as may be updated from time to time in
accordance with the terms of this Agreement and the other Loan Documents
(provided, that any updated disclosure provided pursuant to Section 4.6 of this
Agreement pursuant to a Collateral Compliance Report shall be deemed to amend
the Security Agreement Disclosure Letter and such updated disclosure shall be
deemed to be included in such Security Agreement Disclosure Letter).

“Software” means all (i) computer programs and supporting information provided
in connection with a transaction relating to the program, and (ii) computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program whether or not the program is
associated with the goods in such a manner that it customarily is considered
part of the goods, and whether or not, by becoming the owner of the goods, a
Person acquires a right to use the program in connection with the goods, and
whether or not the program is embedded in goods that consist solely of the
medium in which the program is embedded.

“Trademark Collateral” means all Trademarks and Trademark Licenses of the
Debtors.

“Trademark Licenses” means all license agreements with any other Person in
connection with any of the Trademarks or such other Person’s names or
trademarks, whether a Debtor is a licensor or a licensee under any such license
agreement, including, without limitation, the license agreements listed on
Schedule 1.1 to the Security Agreement Disclosure Letter and made a part hereof,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, and to sell and advertise for sale, all inventory now or
hereafter covered by such licenses.

“Trademarks” means all trademarks, service marks, trade names, trade dress or
other indicia of trade origin, trademark and service mark registrations, and
applications for trademark or service mark registrations (except for “intent to
use” applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of said Act has been filed), and
any renewals thereof, including, without limitation, each registration and
application identified on Schedule 1.1 to the Security Agreement Disclosure
Letter and made a part hereof, and including without limitation (a) the right to
sue or otherwise recover for any and all past, present and future infringements
and misappropriations thereof, (b) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Trademark Licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof) and (c) all rights

 

4



--------------------------------------------------------------------------------

corresponding thereto and all other rights of any kind whatsoever of a Debtor
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each such
trademark, service mark, trade name, trade dress or other indicia of trade
origin.

“UCC” means the Uniform Commercial Code as in effect in the State of California;
provided, that if, by applicable law, the perfection or effect of perfection or
non-perfection of the security interest created hereunder in any Collateral is
governed by the Uniform Commercial Code as in effect on or after the date hereof
in any other jurisdiction, “UCC” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or the effect of perfection or non-perfection.

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and all tires and other appurtenances to any of the foregoing.

ARTICLE 2

Security Interest

Section 2.1 Grant of Security Interest. As collateral security for the prompt
payment and performance in full when due of the Indebtedness (whether at stated
maturity, by acceleration or otherwise), each Debtor hereby pledges,
collaterally assigns, transfers and conveys to the Agent as collateral, and
grants to the Agent a continuing Lien on and security interest in, all of such
Debtor’s right, title and interest in and to the following, whether now owned or
hereafter arising or acquired and wherever located (collectively, the
“Collateral”):

 

  (a) all Accounts;

 

  (b) all Chattel Paper;

 

  (c) all General Intangibles;

 

  (d) all Equipment;

 

  (e) all Inventory;

 

  (f) all Documents;

 

  (g) all Instruments;

 

  (h) all Deposit Accounts and any other cash collateral, deposit or investment
accounts, including all cash collateral, deposit or investment accounts
established or maintained pursuant to the terms of this Agreement or the other
Loan Documents;

 

  (i) all Computer Records and Software, whether relating to the foregoing
Collateral or otherwise, but in the case of such Software, subject to the rights
of any non-affiliated licensee of software;

 

  (j) all Investment Property; and

 

  (k) the Proceeds, in cash or otherwise, of any of the property described in
the foregoing clauses (a) through (j) and all Liens, security, rights, remedies
and claims of such Debtor with respect thereto (provided that the grant of a
security interest in Proceeds set forth is in this subsection (k) shall not be
deemed to give the applicable Debtor any right to dispose of any of the
Collateral, except as may otherwise be permitted pursuant to the terms of the
Credit Agreement);

provided, however, that “Collateral” shall not include (i) rights under or with
respect to any General Intangible, license, permit or authorization to the
extent any such General Intangible, license, permit or authorization, by its
terms or by law, prohibits the assignment of, or the granting of a Lien over the
rights of a grantor thereunder or

 

5



--------------------------------------------------------------------------------

which would be invalid or unenforceable upon any such assignment or grant (the
“Restricted Assets”), provided that (A) the Proceeds of any Restricted Asset
shall continue to be deemed to be “Collateral” to the extent not prohibited by
law, and (B) this provision shall not limit the grant of any Lien on or
assignment of any Restricted Asset to the extent that the UCC or any other
applicable law provides that such grant of Lien or assignment is effective
irrespective of any prohibitions to such grant provided in any Restricted Asset
(or the underlying documents related thereto), (ii) any property as to which the
Agent has determined in its sole discretion that the collateral value is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein, (iii) any property now owned or hereafter
acquired by any Debtor that is subject to a Lien permitted by Sections 8.2(b) of
the Credit Agreement, if the agreements governing the terms of such Lien
prohibit the granting of a Lien over such property in favor of third parties,
provided that upon termination of such Lien, such property shall immediately
become Collateral, or (iv) any “intent-to-use” Trademark application for which a
verified statement of use with respect thereto has not been filed with the
United States Patent and Trademark Office.

Section 2.2 Debtors Remain Liable. Notwithstanding anything to the contrary
contained herein, (a) the Debtors shall remain liable under the contracts,
agreements, documents and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Agent or any Lender of any of their respective rights or remedies hereunder
shall not release the Debtors from any of their duties or obligations under the
contracts, agreements, documents and instruments included in the Collateral, and
(c) neither the Agent nor any of the Lenders shall have any indebtedness,
liability or obligation (by assumption or otherwise) under any of the contracts,
agreements, documents and instruments included in the Collateral by reason of
this Agreement, and none of them shall be obligated to perform any of the
obligations or duties of the Debtors thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

ARTICLE 3

Representations and Warranties

To induce the Agent to enter into this Agreement and the Agent and the Lenders
to enter into the Credit Agreement, each Debtor represents and warrants to the
Agent and to each Lender as follows, each such representation and warranty being
a continuing representation and warranty, surviving until termination of this
Agreement in accordance with the provisions of Section 7.12 of this Agreement:

Section 3.1 Title. Such Debtor is, and with respect to Collateral acquired after
the date hereof such Debtor will be, the legal and beneficial owner of the
Collateral free and clear of any Lien or other encumbrance, except for the
Permitted Liens, provided that, other than the Lien established under this
Agreement, no Lien on any Pledged Shares shall constitute a Permitted Lien,
unless such Lien over Pledged Shares is expressly permitted under the terms of
the Credit Agreement.

Section 3.2 Change in Form or Jurisdiction; Successor by Merger; Location of
Books and Records. As of the date hereof, each Debtor (a) is duly organized and
validly existing as a corporation (or other business organization) under the
laws of its jurisdiction of organization; (b) is formed in the jurisdiction of
organization and has the registration number and tax identification number set
forth on Schedule 3.2 to the Security Agreement Disclosure Letter; (c) has not
changed its respective corporate form or its jurisdiction of organization at any
time during the five years immediately prior to the date hereof, except as set
forth on such Schedule 3.2 to the Security Agreement Disclosure Letter;
(d) except as set forth on such Schedule 3.2 to the Security Agreement
Disclosure Letter, no Debtor has, at any time during the five years immediately
prior to the date hereof, become the successor by merger, consolidation,
acquisition, change in form, nature or jurisdiction of organization or otherwise
of any other Person, and (e) keeps true and accurate books and records regarding
the Collateral (the “Records”) in the office indicated on such Schedule 3.2 to
the Security Agreement Disclosure Letter.

Section 3.3 Representations and Warranties Regarding Certain Types of
Collateral.

 

  (a)

Location of Inventory and Equipment. As of the date hereof, (i) all Inventory
(except Inventory in transit) and Equipment (except trailers, rolling stock,
vessels, aircraft and Vehicles) of each Debtor (except movable items of personal
property such as laptop computers) are located at the places specified on
Schedule 3.3(a) to the Security Agreement Disclosure Letter, (ii) the name and

 

6



--------------------------------------------------------------------------------

  address of the landlord leasing any location to any Debtor is identified on
such Schedule 3.3(a) to the Security Agreement Disclosure Letter, and (iii) the
name of and address of each bailee or warehouseman which holds any Collateral
and the location of such Collateral is identified on such Schedule 3.3(a) to the
Security Agreement Disclosure Letter.

 

  (b) Account Information. As of the date hereof, all Deposit Accounts, cash
collateral accounts or investment accounts of each Debtor (except for those
Deposit Accounts, cash collateral accounts or investment accounts located with
the Agent) are located at the banks specified on Schedule 3.3(b) to the Security
Agreement Disclosure Letter which Schedule sets forth the true and correct name
of each bank where such accounts are located, such bank’s address, the type of
account and the account number.

 

  (c) Documents. As of the date hereof, except as set forth on Schedule 3.3(c)
to the Security Agreement Disclosure Letter, none of the Inventory or Equipment
of such Debtor (other than trailers, rolling stock, vessels, aircraft and
Vehicles) is evidenced by a Document (including, without limitation, a
negotiable document of title).

 

  (d) Intellectual Property. As of the date hereof and as of the date of the
most recent Collateral Compliance Report that is deemed to amend Schedule 1.1 to
the Security Agreement Disclosure Letter, set forth on such Schedule 1.1 (as the
same may be amended from time to time) is a true and correct list of the
registered Patents, Patent Licenses, registered Trademarks, Trademark Licenses,
registered Copyrights and Copyright Licenses owned by the Debtors (including, in
the case of the registered Patents, registered Trademarks and registered
Copyrights, the applicable name, date of registration (or of application if
registration not completed) and application or registration number). For
purposes of this Section 3.3(d), references to Patent Licenses, Trademark
Licenses and Copyright Licenses shall exclude (i) off-the-shelf, open-source or
shrink-wrap licenses, (ii) non-exclusive licenses of Patents, Trademarks and
Copyrights licensed to Debtors in the ordinary course of business and
(iii) non-exclusive licenses of Patents, Trademarks and Copyrights to third
parties in the ordinary course of business where a Debtor is the licensor.

Section 3.4 Pledged Shares.

 

  (a) Duly Authorized and Validly Issued. The Pledged Shares that are shares of
a corporation have been duly authorized and validly issued and are fully paid
and nonassessable, and the Pledged Shares that are membership interests or
partnership units (if any) have been validly issued, under the laws of the
jurisdiction of organization of the issuers thereof, and, to the extent
applicable, are fully paid and nonassessable. No such membership or partnership
interests constitute “securities” within the meaning of Article 8 of the UCC,
and each Debtor covenants and agrees not to allow any such membership or
partnership interest to become “securities” for purposes of Article 8 of the
UCC.

 

  (b) Valid Title; No Liens; No Restrictions. Each Debtor is the legal and
beneficial owner of the Pledged Shares, free and clear of any Lien (other than
the Liens created by this Agreement, and Liens over Pledged Shares that are
expressly permitted under the terms of the Credit Agreement), and such Debtor
has not sold, granted any option with respect to, assigned, transferred or
otherwise disposed of any of its rights or interest in or to the Pledged Shares,
except as permitted by Section 8.4 of the Credit Agreement. None of the Pledged
Shares are subject to any contractual or other restrictions upon the pledge or
other transfer of such Pledged Shares, other than those imposed by securities
laws generally. No issuer of Pledged Shares is party to any agreement granting
“control” (as defined in Section 8-106 of the UCC) of such Debtor’s Pledged
Shares to any third party. All such Pledged Shares are held by each Debtor
directly and not through any securities intermediary.

 

  (c) Description of Pledged Shares; Ownership. As of the date hereof, the
Pledged Shares constitute the percentage of the issued and outstanding shares of
stock, partnership units or membership interests of the issuers thereof
indicated on Schedule 1.2 to the Security Agreement Disclosure Letter and such
Schedule contains a description of all shares of capital stock, membership
interests and other equity interests of or in any Subsidiaries owned by such
Debtor.

 

7



--------------------------------------------------------------------------------

Section 3.5 Intellectual Property.

 

  (a) Filings and Recordation. Each Debtor has made all necessary filings and
recordations to protect and maintain its interest in the Trademarks, Patents and
Copyrights set forth on Schedule 1.1 to the Security Agreement Disclosure
Letter, including, without limitation, all necessary filings and recordings, and
payments of all maintenance fees, in the United States Patent and Trademark
Office and United States Copyright Office, in each case to the extent such
Trademarks, Patents and Copyrights are material to such Debtor’s business.

 

  (b) Trademarks and Trademark Licenses Valid. (i) Each Trademark of the Debtors
set forth on Schedule 1.1 to the Security Agreement Disclosure Letter is
subsisting and has not been adjudged invalid, unregisterable or unenforceable,
in whole or in part, and, to the Debtors’ knowledge, is valid, registrable and
enforceable to the extent that it is material to any Debtor’s business,
(ii) each of the Trademark Licenses that is material to a Debtor’s business is
validly subsisting and has not been adjudged invalid or unenforceable, in whole
or in part, and, to the Debtors’ knowledge, is valid and enforceable, and
(iii) the Debtors have notified the Agent in writing of all uses of any material
item of Trademark Collateral of which any Debtor is aware which could reasonably
be expected to lead to such item becoming invalid or unenforceable, including
unauthorized uses by third parties and uses which were not supported by the
goodwill of the business connected with such Collateral.

 

  (c) Patents and Patent Licenses Valid. (i) Each Patent of the Debtors set
forth on Schedule 1.1 to the Security Agreement Disclosure Letter is subsisting
and has not been adjudged invalid, unpatentable or unenforceable, in whole or in
part, and, to the Debtors’ knowledge, is valid, patentable and enforceable to
the extent that it is material to any Debtor’s business except as otherwise set
forth on Schedule 1.1 to the Security Agreement Disclosure Letter, (ii) each of
the Patent Licenses that it is material to any Debtor’s business is validly
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, and, to the Debtors’ knowledge, is valid and enforceable, and (iii) the
Debtors have notified the Agent in writing of all uses of any item of Patent
Collateral material to any Debtor’s business of which any Debtor is aware which
could reasonably be expected to lead to such item becoming invalid or
unenforceable.

 

  (d) Copyright and Copyright Licenses Valid. (i) Each Copyright of the Debtors
set forth on Schedule 1.1 to the Security Agreement Disclosure Letter is
subsisting and has not been adjudged invalid, uncopyrightable or unenforceable,
in whole or in part, and, to the Debtors’ knowledge, is valid, copyrightable and
enforceable to the extent that it is material to any Debtor’s business,
(ii) each of the Copyright Licenses that it is material to any Debtor’s business
is validly subsisting and has not been adjudged invalid or unenforceable, in
whole or in part, and, to the Debtors’ knowledge, is valid and enforceable, and
(iii) the Debtors have notified the Agent in writing of all uses of any item of
Copyright Collateral material to any Debtor’s business of which any Debtor is
aware which could reasonably be expected to lead to such item becoming invalid
or unenforceable.

 

  (e) No Assignment. The Debtors have not made a previous assignment, sale,
transfer or agreement constituting a present or future assignment, sale,
transfer or encumbrance of any of the Intellectual Property Collateral, except
with respect to non-exclusive licenses granted in the ordinary course of
business or as permitted by this Agreement or the Loan Documents. No Debtor has
granted any license, shop right, release, covenant not to sue, or non-assertion
assurance to any Person with respect to any part of any Intellectual Property
Collateral that is material to a Debtor’s business, except as set forth on
Schedule 1.1 or as otherwise disclosed to the Agent in writing.

 

  (f) Products Marked. Each Debtor has marked its products with the trademark
registration symbol, copyright notices, the numbers of all appropriate patents,
the common law trademark symbol or the designation “patent pending,” as the case
may be, to the extent that such Debtor, in good faith, believes is reasonably
and commercially practicable.

 

8



--------------------------------------------------------------------------------

  (g) Other Rights. Except for the Trademark Licenses, Patent Licenses and
Copyright Licenses listed on Schedule 1.1 to the Security Agreement Disclosure
Letter under which a Debtor is a licensee, no Debtor has knowledge of the
existence of any right or any claim (other than as provided by this Agreement)
that is reasonably likely to be made under or against any item of Intellectual
Property Collateral contained on Schedule 1.1 to the Security Agreement
Disclosure Letter to the extent such claim could reasonably be expected to have
a Material Adverse Effect.

 

  (h) No Claims. Except as set forth on Schedule 1.1 to the Security Agreement
Disclosure Letter or as otherwise disclosed to the Agent in writing, no claim
has been made and is continuing or, to any Debtor’s knowledge, threatened in
writing that the use by any Debtor of any item of Intellectual Property
Collateral is invalid or unenforceable or that the use by any Debtor of any
Intellectual Property Collateral does or may violate the rights of any Person,
in each case that could reasonably be expected to have a Material Adverse
Effect. To the Debtors’ knowledge, there is no infringement or unauthorized use
of any item of Intellectual Property Collateral contained on Schedule 1.1 to the
Security Agreement Disclosure Letter or as otherwise disclosed to the Agent in
writing that could reasonably be expected to have a Material Adverse Effect.

 

  (i) No Consent. No consent of any party (other than such Debtor) to any Patent
License, Copyright License or Trademark License is required to be obtained by or
on behalf of such Debtor in connection with the execution, delivery and
performance of this Agreement that has not been obtained. Each Patent License,
Copyright License and Trademark License listed on Schedule 1.1 to the Security
Agreement Disclosure Letter is in full force and effect and constitutes a valid
and legally enforceable obligation of the applicable Debtor and (to the
knowledge of the Debtors) each other party thereto except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Patent Licenses, Copyright Licenses or Trademark Licenses listed on Schedule 1.1
to the Security Agreement Disclosure Letter by any party thereto other than
those which have been duly obtained, made or performed and are in full force and
effect. Neither the Debtors nor (to the knowledge of any Debtor) any other party
to any Patent License, Copyright License or Trademark License listed on Schedule
1.1 to the Security Agreement Disclosure Letter is in default in the performance
or observance of any of the terms thereof, except for such defaults as would not
reasonably be expected, in the aggregate, to have a material adverse effect on
the value of the Intellectual Property Collateral. To the knowledge of such
Debtor, the right, title and interest of the applicable Debtor in, to and under
each Patent License, Copyright License and Trademark License listed on Schedule
1.1 to the Security Agreement Disclosure Letter is not subject to any defense,
offset, counterclaim or claim.

Section 3.6 Priority. No financing statement (other than notice filings that do
not constitute Liens), security agreement or other Lien instrument covering all
or any part of the Collateral is on file in any public office with respect to
any outstanding obligation of such Debtor except (i) as may have been filed in
favor of the Agent pursuant to this Agreement and the other Loan Documents and
(ii) financing statements filed to perfect Permitted Liens (which shall not, in
any event, grant a Lien over the Pledged Shares), unless such Lien over Pledged
Shares is expressly permitted under the terms of the Credit Agreement.

Section 3.7 Perfection. Upon (a) the filing of Uniform Commercial Code financing
statements in the jurisdictions listed on Schedule 3.7 to the Security Agreement
Disclosure Letter, and (b) the recording of this Agreement in the United States
Patent and Trademark Office and the United States Copyright Office, the security
interest in favor of the Agent created herein will constitute a valid and
perfected Lien upon and security interest in the Collateral which may be created
and perfected either under the UCC by filing financing statements or by a filing
with the United States Patent and Trademark Office or the United States
Copyright Office.

 

9



--------------------------------------------------------------------------------

ARTICLE 4

Covenants

Each Debtor covenants and agrees with the Agent, until termination of this
Agreement in accordance with the provisions of Section 7.12 hereof, as follows:

Section 4.1 Covenants Regarding Certain Kinds of Collateral

(a) Promissory Notes and Tangible Chattel Paper. If the Debtors, now or at any
time hereafter, collectively hold or acquire any promissory notes or tangible
Chattel Paper for which the principal amount thereof or the obligations
evidenced thereunder are, in the aggregate, in excess of $500,000, the
applicable Debtors shall notify the Agent in writing thereof pursuant to
Section 4.6 in the Collateral Compliance Report first delivered thereafter, and
promptly thereafter endorse, assign and deliver the same to the Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Agent may from time to time reasonably specify, and cause all such
Chattel Paper to bear a legend reasonably acceptable to the Agent indicating
that the Agent has a security interest in such Chattel Paper.

(b) Electronic Chattel Paper and Transferable Records. If the Debtors, now or at
any time hereafter, collectively hold or acquire an interest in any electronic
Chattel Paper or any “transferable record,” as that term is defined in the
federal Electronic Signatures in Global and National Commerce Act, or in the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
worth, in the aggregate, in excess of $500,000, the applicable Debtors shall
notify the Agent thereof pursuant to Section 4.6 in the Collateral Compliance
Report first delivered thereafter, and at the request and option of the Agent,
shall take such action as the Agent may reasonably request to vest in the Agent
control, under Section 9-105 of the UCC, of such electronic chattel paper or
control under the federal Electronic Signatures in Global and National Commerce
Act, or the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.

(c) Letter-of-Credit Rights. If the Debtors, now or at any time hereafter,
collectively are or become beneficiaries under letters of credit, with an
aggregate face amount in excess of $500,000, the applicable Debtors shall notify
the Agent thereof pursuant to Section 4.6 in the Collateral Compliance Report
first delivered thereafter, and at the request of the Agent, the applicable
Debtors shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Agent either arrange (i) for the issuer and any confirmer of
such letters of credit to consent to an assignment to the Agent of the proceeds
of the letters of credit or (ii) for the Agent to become the transferee
beneficiary of the letters of credit, together with, in each case, any such
other actions as reasonably requested by the Agent to perfect its first priority
Lien in such letter of credit rights. The applicable Debtor shall retain the
proceeds of the applicable letters of credit until a Default or an Event of
Default has occurred and is continuing whereupon the proceeds are to be
delivered to the Agent and applied as set forth in the Credit Agreement.

(d) Commercial Tort Claims. If the Debtors, now or at any time hereafter,
collectively hold or acquire any commercial tort claims, the reasonably
estimated aggregate value of which exceed $500,000, the applicable Debtors shall
notify the Agent pursuant to Section 4.6 in the Collateral Compliance Report
first delivered thereafter of the particulars thereof and upon Agent’s request,
grant to the Agent in writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Agent.

(e) Pledged Shares. Except with respect to the Pledged Shares of FeedMagnet,
Inc. and Longboard Media, Inc., all certificates or instruments representing or
evidencing the Pledged Shares or any Debtor’s rights therein shall be delivered
to the Agent promptly upon such Debtor gaining any rights therein, in suitable
form for transfer by delivery or accompanied by duly executed stock powers or
instruments of transfer or assignments in blank, all in form and substance
reasonably acceptable to the Agent.

 

10



--------------------------------------------------------------------------------

  (f) Equipment and Inventory

 

  (i) Location. Other than movable items of personal property such as laptop
computers, each Debtor shall keep the Equipment (other than Vehicles) and
Inventory (other than Inventory in transit) which is in such Debtor’s possession
or in the possession of any bailee or warehouseman at any of the locations
specified on Schedule 3.3(a) to the Security Agreement Disclosure Letter or as
otherwise disclosed in writing to the Agent from time to time, subject to
compliance with the other provisions of this Agreement, including subsection
(ii) below.

 

  (ii) Landlord Consents and Bailee’s Waivers. Each Debtor shall provide, as
applicable, a bailee’s waiver or landlord consent as required under
Section 7.13(c) of the Credit Agreement.

 

  (iii) Maintenance. Each Debtor shall maintain the Equipment and Inventory in
such condition as may be specified by the terms of the Credit Agreement.

 

  (g) Intellectual Property.

 

  (i) Trademarks. Each Debtor agrees to take all necessary steps, including,
without limitation, in the United States Patent and Trademark Office or in any
court, to (x) defend, enforce, preserve the validity and ownership of, and
maintain each Trademark registration and each Trademark License identified on
Schedule 1.1 to the Security Agreement Disclosure Letter, and (y) pursue each
trademark application now or hereafter identified on Schedule 1.1 to the
Security Agreement Disclosure Letter, including, without limitation, the filing
of responses to office actions issued by the United States Patent and Trademark
Office, the filing of applications for renewal, the filing of affidavits under
Sections 8 and 15 of the United States Trademark Act, and the participation in
opposition, cancellation, infringement and misappropriation proceedings, except,
in each case in which the Debtors have determined, using their commercially
reasonable judgment, that any of the foregoing is not of material economic value
to them. Each Debtor agrees to take corresponding steps with respect to each new
or acquired Trademark registration, Trademark application or any rights obtained
under any Trademark License, in each case, which it is now or later becomes
entitled, except in each case in which such Debtor has determined, using its
commercially reasonable judgment, that any of the foregoing is not of material
economic value to it. Any expenses incurred in connection with such activities
shall be borne by the Debtors.

 

  (ii) Patents. Each Debtor agrees to take all necessary steps, including,
without limitation, in the United States Patent and Trademark Office or in any
court, to (x) defend, enforce, preserve the validity and ownership of, and
maintain each Patent and each Patent License identified on Schedule 1.1 to the
Security Agreement Disclosure Letter, and (y) pursue each patent application,
now or hereafter identified on Schedule 1.1 to the Security Agreement Disclosure
Letter, including, without limitation, the filing of divisional, continuation,
continuation-in-part and substitute applications, the filing of applications for
reissue, renewal or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, infringement and
misappropriation proceedings, except in each case in which the Debtors have
determined, using their commercially reasonable judgment, that any of the
foregoing is not of material economic value to them. Each Debtor agrees to take
corresponding steps with respect to each new or acquired Patent, patent
application, or any rights obtained under any Patent License, in each case,
which it is now or later becomes entitled, except in each case in which the
Debtors have determined, using their commercially reasonable judgment, that any
of the foregoing is not of material economic value to them. Any expenses
incurred in connection with such activities shall be borne by the Debtors.

 

  (iii)

Copyrights. Each Debtor agrees to take all necessary steps, including, without
limitation, in the United States Copyright Office or in any court, to
(x) defend, enforce,

 

11



--------------------------------------------------------------------------------

  and preserve the validity and ownership of each Copyright and each Copyright
License identified on Schedule 1.1 to the Security Agreement Disclosure Letter,
and (y) pursue each Copyright and mask work application, now or hereafter
identified on Schedule 1.1 to the Security Agreement Disclosure Letter,
including, without limitation, the payment of applicable fees, and the
participation in infringement and misappropriation proceedings, except in each
case in which the Debtors have determined, using their commercially reasonable
judgment, that any of the foregoing is not of material economic value to them.
Each Debtor agrees to take corresponding steps with respect to each new or
acquired Copyright, Copyright and mask work application, or any rights obtained
under any Copyright License, in each case, which it is now or later becomes
entitled, except in each case in which the Debtors have determined, using their
commercially reasonable judgment, that any of the foregoing is not of material
economic value to them. Any expenses incurred in connection with such activities
shall be borne by the Debtors.

 

  (iv) No Abandonment. The Debtors shall not abandon any Trademark, Patent,
Copyright or any pending Trademark, Copyright, mask work or Patent application,
without the written consent of the Agent, unless (i) the Debtors shall have
previously determined, using their commercially reasonable judgment, that such
use or the pursuit or maintenance of such Trademark registration, Patent,
Copyright registration or pending Trademark, Copyright, mask work or Patent
application is not of material economic value to it, (ii) such abandonment is
otherwise permitted under the terms of the Loan Documents or (iii) such
abandonment could not reasonably be expected to result in a Material Adverse
Effect.

 

  (v) No Infringement. In the event that a Debtor becomes aware that any item of
the Intellectual Property Collateral which such Debtor has determined, using its
commercially reasonable judgment, to be material to its business is infringed or
misappropriated by a third party, such Debtor shall notify the Agent, in
reasonable detail, in a Collateral Compliance Report pursuant to Section 4.6
thereof, and shall take such actions as such Debtor or the Agent deems
reasonably appropriate under the circumstances to protect such Intellectual
Property Collateral, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation. Any expense incurred in connection with such activities shall
be borne by the Debtors. Each Debtor will advise the Agent, in reasonable
detail, pursuant to Section 4.6 hereof, of any adverse determination or the
institution of any proceeding (including, without limitation, the institution of
any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any court) regarding any material item of the
Intellectual Property Collateral.

 

  (h) Accounts and Contracts. Each Debtor shall, in accordance with its usual
business practices in effect from time to time, endeavor to collect or cause to
be collected from each account debtor under its Accounts, as and when due, any
and all amounts owing under such Accounts. So long as no Event of Default has
occurred and is continuing and except as otherwise provided in Section 6.3
hereof, each Debtor shall have the right to collect and receive payments on its
Accounts, and to use and expend the same in its operations in each case in
compliance with the terms of the Credit Agreement.

 

  (i) Vehicles; Aircraft and Vessels. Notwithstanding any other provision of
this Agreement, no Debtor shall be required to make any filings as may be
necessary to perfect the Agent’s Lien on its Vehicles, aircraft and vessels,
unless (i) a Default or an Event of Default has occurred and is continuing,
whereupon the Agent may require such filings be made or (ii) such Debtor, either
singly, or together with the other Debtors, owns Vehicles, aircraft and vessels
(other than Vehicles provided for use by such Debtor’s executive employees)
which have a fair market value of at least $100,000, in aggregate amount,
whereupon the applicable Debtors shall provide prompt notice to the Agent, and
the Agent, at its option, may require the applicable Debtors to execute such
agreements and make such filings as may be necessary to perfect the Agent’s Lien
for the benefit of the Lenders and ensure the priority thereof on the applicable
Vehicles, aircraft and vessels.

 

12



--------------------------------------------------------------------------------

  (j) Life Insurance Policies. If any Debtor, now or any time hereafter, is the
beneficiary of a “key man life insurance policy”, it shall promptly notify the
Agent thereof, provide the Agent with a true and correct list of the Persons
insured, the name and address of the insurance company providing the coverage,
the amount of such insurance and the policy number, and, unless otherwise waived
by the Agent in writing, take such actions as Agent may deem necessary or the
Agent shall deem reasonably desirable to collaterally assign policy to the Agent
for the benefit of the Lenders.

 

  (k) Deposit Accounts. Each Debtor agrees to promptly notify the Agent in
writing of all Deposit Accounts, cash collateral accounts or investments
accounts opened after the date hereof (except with Agent), and such Debtor shall
take such actions as may be necessary or deemed desirable by the Agent
(including the execution and delivery of an account control agreement in form
and substance reasonably satisfactory to the Agent) to grant the Agent, as
required under Section 7.14 of the Credit Agreement, a perfected, first priority
Lien over each of the Deposit Accounts, cash collateral accounts or investment
accounts disclosed on Schedule 3.3(b) to the Security Agreement Disclosure
Letter and over each of the additional accounts disclosed pursuant to this
Section 4.1(k).

Section 4.2 Encumbrances. Each Debtor shall not create, permit or suffer to
exist, and shall defend the Collateral against any Lien (other than the
Permitted Liens, provided that no Lien, other than the Lien created hereunder,
shall exist over the Pledged Shares, unless such Lien over Pledged Shares is
expressly permitted under the terms of the Credit Agreement) or any restriction
upon the pledge or other transfer thereof to Agent or the Lenders (other than as
specifically permitted in the Credit Agreement), and shall defend such Debtor’s
title to and other rights in the Collateral and the Agent’s pledge and
collateral assignment of and security interest in the Collateral against the
claims and demands of all Persons, except as permitted by this Agreement or the
Credit Agreement. Except to the extent permitted by the Credit Agreement or in
connection with any release of Collateral under Section 7.13 hereof (but only to
the extent of any Collateral so released), such Debtor shall do nothing to
impair the rights of the Agent in the Collateral.

Section 4.3 Disposition of Collateral. Except as otherwise permitted under the
Credit Agreement, no Debtor shall enter into or consummate any transfer or other
disposition of Collateral.

Section 4.4 Insurance. The Collateral pledged by such Debtor or the Debtors will
be insured (to the extent such Collateral is insurable) with insurance coverage
in such amounts and of such types as are required by the terms of the Credit
Agreement. In the case of all such insurance policies (other than worker’s
compensation and directors and officers insurance), each such Debtor shall
designate the Agent, as mortgagee or lender loss payee and such policies shall
provide that any loss be payable to the Agent, as mortgagee or lender loss
payee, as its interests may appear. Further, upon the request of the Agent, each
such Debtor shall deliver certificates evidencing such policies, including all
endorsements thereon and those required hereunder, to the Agent; and each such
Debtor assigns to the Agent, as additional security hereunder, all its rights to
receive proceeds of insurance with respect to the Collateral. Each Debtor shall
provide Agent with thirty days’ (or such shorter time period acceptable to
Agent) prior written notice of cancellation of any policy. Each Debtor further
shall provide the Agent upon request with evidence reasonably satisfactory to
the Agent that each such Debtor is at all times in compliance with this
paragraph. Upon the occurrence and during the continuance of a Default or an
Event of Default, the Agent may, at its option, act as each such Debtor’s
attorney-in-fact in obtaining, adjusting, settling and compromising such
insurance and endorsing any drafts. Upon such Debtor’s failure to insure the
Collateral as required in this covenant, the Agent may, at its option, procure
such insurance and its costs therefor shall be charged to such Debtor, payable
on demand, with interest as set forth in the Credit Agreement and added to the
Indebtedness secured hereby. The disposition of proceeds payable to such Debtor
of any insurance on the Collateral shall be governed by the terms of the Credit
Agreement.

Section 4.5 Corporate Changes; Books and Records; Inspection Rights. (a) No
Debtor shall change its respective name, organizational type or jurisdiction of
organization, or identification number in any manner that might make any
financing statement filed in connection with this Agreement seriously misleading
within the meaning of Section 9-506 of the UCC unless such Debtor shall have
given the Agent thirty (30) days prior written notice (or such other notice
reasonably acceptable to the Agent to enable the Agent to file an

 

13



--------------------------------------------------------------------------------

amendment to its UCC filings) with respect to any change in such Debtor’s name,
organizational type or jurisdiction of organization and shall have taken all
action deemed reasonably necessary by the Agent under the circumstances to
protect its Liens and the perfection and priority thereof, (b) each Debtor shall
keep the Records at the location specified on Schedule 3.2 to the Security
Agreement Disclosure Letter as the location of such books and records or as
otherwise specified in writing to the Agent and (c) the Debtors shall permit the
Agent, the Lenders, and their respective agents and representatives to conduct
inspections, discussion and audits of the Collateral in accordance with the
terms of the Credit Agreement.

Section 4.6 Notification of Lien; Continuing Disclosure. (a) Each Debtor shall
promptly notify the Agent in writing of any Lien, encumbrance or claim (other
than a Permitted Lien, to the extent not otherwise subject to any notice
requirements under the Credit Agreement) that has attached to or been made or
asserted against any of the Collateral upon becoming aware of the existence of
such Lien, encumbrance or claim; and (b) concurrently with delivery of the
Covenant Compliance Report for each fiscal quarter, the Debtors shall execute
and deliver to the Agent a Collateral Compliance Report in the form attached
hereto as Exhibit C.

Section 4.7 Covenants Regarding Pledged Shares

(a) Voting Rights and Distributions.

 

  (i) So long as no Event of Default shall have occurred and be continuing (both
before and after giving effect to any of the actions or other matters described
in clauses (A) or (B) of this subparagraph):

 

  (A) Each Debtor shall be entitled to exercise any and all voting and other
consensual rights (including, without limitation, the right to give consents,
waivers and ratifications) pertaining to any of the Pledged Shares or any part
thereof; provided, however, that no vote shall be cast or consent, waiver or
ratification given or action taken without the prior written consent of the
Agent which would violate any provision of this Agreement or the Credit
Agreement; and

 

  (B) Except as otherwise provided by the Credit Agreement, such Debtor shall be
entitled to receive and retain any and all dividends, distributions and interest
paid in respect to any of the Pledged Shares.

 

  (ii) Upon the occurrence and during the continuance of an Event of Default:

 

  (A) To the extent not prohibited by applicable law, including the UCC, the
Agent may, without notice to such Debtor, transfer or register in the name of
the Agent or any of its nominees, for the equal and ratable benefit of the
Lenders, any or all of the Pledged Shares and the Proceeds thereof (in cash or
otherwise) held by the Agent hereunder, and the Agent or its nominee may
thereafter, after delivery of notice to such Debtor, exercise all voting and
corporate rights at any meeting of any corporation issuing any of the Pledged
Shares and any and all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to any of the Pledged Shares as if the
Agent were the absolute owner thereof, including, without limitation, the right
to exchange, at its discretion, any and all of the Pledged Shares upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
any corporation issuing any of such Pledged Shares or upon the exercise by any
such issuer or the Agent of any right, privilege or option pertaining to any of
the Pledged Shares, and in connection therewith, to deposit and deliver any and
all of the Pledged Shares with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the Agent
may determine, all without liability except to account for property actually
received by it, but the Agent shall have no duty to exercise any of the
aforesaid rights, privileges or options, and the Agent shall not be responsible
for any failure to do so or delay in so doing.

 

14



--------------------------------------------------------------------------------

  (B) All rights of such Debtor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 4.7(a)(i)(A) hereof and to receive the dividends, interest and other
distributions which it would otherwise be authorized to receive and retain
pursuant to this Section 4.7(a)(i)(B) shall be suspended until such Event of
Default shall no longer exist, and all such rights shall, until such Event of
Default shall no longer exist, thereupon become vested in the Agent which shall
thereupon have the sole right to exercise such voting and other consensual
rights and to receive, hold and dispose of as Pledged Shares such dividends,
interest and other distributions.

 

  (C) All dividends, interest and other distributions which are received by such
Debtor contrary to the provisions of this Section 4.7(a)(ii) shall be received
in trust for the benefit of the Agent, shall be segregated from other funds of
such Debtor and shall be forthwith paid over to the Agent as Collateral in the
same form as so received (with any necessary endorsement).

 

  (D) Each Debtor shall execute and deliver (or cause to be executed and
delivered) to the Agent all such proxies and other instruments as the Agent may
reasonably request for the purpose of enabling the Agent to exercise the voting
and other rights which it is entitled to exercise pursuant to this
Section 4.7(a)(ii) and to receive the dividends, interest and other
distributions which it is entitled to receive and retain pursuant to this
Section 4.7(a)(ii). The foregoing shall not in any way limit the Agent’s power
and authority granted pursuant to the other provisions of this Agreement.

(b) Possession; Reasonable Care. Regardless of whether an Event of Default has
occurred or is continuing, the Agent shall have the right to hold in its
possession all Pledged Shares pledged, assigned or transferred hereunder and
from time to time constituting a portion of the Collateral. The Agent may
appoint one or more agents (which in no case shall be a Debtor or an affiliate
of a Debtor) to hold physical custody, for the account of the Agent, of any or
all of the Collateral. The Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the Agent
accords its own property, it being understood that the Agent shall not have any
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Collateral, except, subject to the terms hereof,
upon the written instructions of the Lenders. Following the occurrence and
during the continuance of an Event of Default, the Agent shall be entitled to
take ownership of the Collateral in accordance with the UCC.

Section 4.8 New Subsidiaries; Additional Collateral

 

  (a) With respect to each Person which becomes a Subsidiary of a Debtor
subsequent to the date hereof and is required to do so pursuant to Section 7.13
of the Credit Agreement, execute and deliver such joinders or security
agreements or other pledge documents as are required by the Credit Agreement,
within the time periods set forth therein.

 

  (b)

Each Debtor agrees that, (i) except with the written consent of the Agent, it
will not permit any Domestic Subsidiary (whether now existing or formed after
the date hereof) to issue to such Debtor or any of such Debtor’s other
Subsidiaries any shares of stock, membership interests, partnership units, notes
or other securities or instruments (including without limitation the Pledged
Shares) in addition to or in substitution for any of the Collateral, unless,
concurrently with each issuance thereof, any and all such shares of stock,
membership interests, partnership units, notes or instruments are encumbered in
favor of the Agent under this Agreement or otherwise (it being

 

15



--------------------------------------------------------------------------------

  understood and agreed that all such shares of stock, membership interests,
partnership units, notes or instruments issued to such Debtor shall, without
further action by such Debtor or the Agent, be automatically encumbered by this
Agreement as Pledged Shares) and (ii) it will promptly following the issuance
thereof deliver to the Agent (A) an amendment, duly executed by such Debtor, in
substantially the form of Exhibit A hereto in respect of such shares of stock,
membership interests, partnership units, notes or instruments issued to such
Debtor or (B) if reasonably required by the Lenders, a new stock pledge, duly
executed by the applicable Debtor, in substantially the form of this Agreement
(a “New Pledge”), in respect of such shares of stock, membership interests,
partnership units, notes or instruments issued to any Debtor granting to the
Agent, for the benefit of the Lenders, a first priority security interest,
pledge and Lien thereon, together in each case (subject to Section 4.1(a)
hereof) with all certificates, notes or other instruments representing or
evidencing the same, together with such other documentation as the Agent may
reasonably request. Such Debtor hereby (x) authorizes the Agent to attach each
such amendment to this Agreement, (y) agrees that all such shares of stock,
membership interests, partnership units, notes or instruments listed in any such
amendment delivered to the Agent shall for all purposes hereunder constitute
Pledged Shares, and (z) is deemed to have made, upon the delivery of each such
amendment, the representations and warranties contained in Section 3.4 of this
Agreement with respect to the Collateral covered thereby.

 

  (c) With respect to any Intellectual Property Collateral owned, licensed or
otherwise acquired by any Debtor after the date hereof, and with respect to any
Patent, Trademark or Copyright which is not registered or filed with the U.S.
Patent and Trademark Office and/or the U.S. Copyright Office at the time such
Collateral is pledged by a Debtor to the Agent pursuant to this Security
Agreement, and which is subsequently registered or filed by such Debtor in the
appropriate office, such Debtor shall promptly following delivery of the first
Collateral Compliance Report after the acquisition or registration thereof,
unless waived by Agent, execute or cause to be executed and delivered to the
Agent, (i) an amendment, duly executed by such Debtor, in substantially the form
of Exhibit A hereto, in respect of such additional or newly registered
collateral or (ii) at the Agent’s option, a new security agreement, duly
executed by the applicable Debtor, in substantially the form of this Agreement,
in respect of such additional or newly registered collateral, granting to the
Agent, for the benefit of the Lenders, a first priority security interest,
pledge and Lien thereon (subject only to the Permitted Liens), and shall, upon
the Agent’s request, execute or cause to be executed any financing statement or
other document (including without limitation, filings required by the U.S.
Patent and Trademark Office and/or the U.S. Copyright Office in connection with
any such additional or newly registered collateral) granting or otherwise
evidencing a Lien over such new Intellectual Property Collateral. Each Debtor
hereby (x) authorizes the Agent to attach each amendment to this Agreement,
(y) agrees that all such additional collateral listed in any amendment delivered
to the Agent shall for all purposes hereunder constitute Collateral, and (z) is
deemed to have made, upon the delivery of each such Amendment, the
representations and warranties contained in Section 3.3(d) and Section 3.5 of
this Agreement with respect to the Collateral covered thereby.

Section 4.9 Further Assurances (a) At any time and from time to time, upon the
request of the Agent, and at the sole expense of the Debtors, each Debtor shall
promptly execute and deliver all such further agreements, documents and
instruments and take such further action as the Agent may reasonably deem
necessary or appropriate to (i) preserve, ensure the priority, effectiveness and
validity of and perfect the Agent’s security interest in and pledge and
collateral assignment of the Collateral (including causing the Agent’s name to
be noted as secured party on any certificate of title for a titled good if such
notation is a condition of the Agent’s ability to enforce its security interest
in such Collateral), unless such actions are specifically waived under the terms
of this Agreement and the other Loan Documents, (ii) carry out the provisions
and purposes of this Agreement and (iii) to enable the Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.
Except as otherwise expressly permitted by the terms of the Credit Agreement
relating to disposition of assets and except for Permitted Liens (except for
Pledged Shares, over which the only Lien shall be that Lien established under
this Agreement, unless such Lien over Pledged Shares is expressly permitted
under the terms of the Credit Agreement), each Debtor agrees to maintain and
preserve the Agent’s security interest in and pledge and collateral assignment
of the Collateral hereunder and the priority thereof.

 

16



--------------------------------------------------------------------------------

(b) Each Debtor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any filing office in any jurisdiction any initial
financing statements and amendments thereto that (i) indicate any or all of the
Collateral upon which the Debtors have granted a Lien in favor of the Agent, and
(ii) provide any other information required by Part 5 of Article 9 of the UCC,
including organizational information and in the case of a fixture filing or a
filing for Collateral consisting of as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. Each
Debtor agrees to furnish any such information required by the preceding
paragraph to the Agent promptly upon request.

ARTICLE 5

Rights of the Agent

Section 5.1 Power of Attorney. Each Debtor hereby irrevocably constitutes and
appoints the Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of such Debtor or in its own name, to take,
after the occurrence and during the continuance of an Event of Default, any and
all actions, and to execute any and all documents and instruments which the
Agent at any time and from time to time deems necessary, to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, such Debtor hereby gives the Agent the power and right on behalf of
such Debtor and in its own name to do any of the following after the occurrence
and during the continuance of an Event of Default, without notice to or the
consent of such Debtor:

 

  (a) to demand, sue for, collect or receive, in the name of such Debtor or in
its own name, any money or property at any time payable or receivable on account
of or in exchange for any of the Collateral and, in connection therewith,
endorse checks, notes, drafts, acceptances, money orders, documents of title or
any other instruments for the payment of money under the Collateral or any
policy of insurance;

 

  (b) to pay or discharge taxes, Liens (other than Permitted Liens) or other
encumbrances levied or placed on or threatened against the Collateral;

 

  (c) (i) to direct account debtors and any other parties liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to the Agent or as the Agent shall direct;
(ii) to receive payment of and receipt for any and all monies, claims and other
amounts due and to become due at any time in respect of or arising out of any
Collateral; (iii) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications and notices in connection with
accounts and other documents relating to the Collateral; (iv) to commence and
prosecute any suit, action or proceeding at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (v) to defend any suit,
action or proceeding brought against such Debtor with respect to any Collateral;
(vi) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as the
Agent may deem appropriate; (vii) to exchange any of the Collateral for other
property upon any merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof and, in connection therewith, deposit
any of the Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms as the Agent may determine; (viii) to
add or release any guarantor, indorser, surety or other party to any of the
Collateral; (ix) to renew, extend or otherwise change the terms and conditions
of any of the Collateral; (x) to make, settle, compromise or adjust any claim
under or pertaining to any of the Collateral (including claims under any policy
of insurance); (xi) subject to any pre-existing rights or licenses, to assign
any Patent, Copyright or Trademark constituting Intellectual Property Collateral
(along with the goodwill of the business to which any such Patent, Copyright or
Trademark pertains), for such term or terms, on such conditions and in such
manner, as the Agent shall in its sole discretion determine, and (xii) to sell,
transfer, pledge, convey, make any agreement with respect to, or otherwise deal
with, any of the Collateral as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and to do, at the Agent’s option and
such Debtor’s expense, at any time, or from time to time, all acts and things
which the Agent deems necessary to protect, preserve, maintain, or realize upon
the Collateral and the Agent’s security interest therein.

 

17



--------------------------------------------------------------------------------

This power of attorney is a power coupled with an interest and shall be
irrevocable. The Agent shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Agent in this Agreement, and shall not be liable for
any failure to do so or any delay in doing so. This power of attorney is
conferred on the Agent solely to protect, preserve, maintain and realize upon
its security interest in the Collateral. The Agent shall not be responsible for
any decline in the value of the Collateral and shall not be required to take any
steps to preserve rights against prior parties or to protect, preserve or
maintain any Lien given to secure the Collateral.

Section 5.2 Setoff. In addition to and not in limitation of any rights of any
Lenders under applicable law, the Agent and each Lender shall, upon the
occurrence and continuance of an Event of Default, without notice or demand of
any kind, have the right to appropriate and apply to the payment of the
Indebtedness owing to it (whether or not then due) any and all balances,
credits, deposits, accounts or moneys of the Debtors then or thereafter on
deposit with such Lenders; provided, however, that any such amount so applied by
any Lender on any of the Indebtedness owing to it shall be subject to the
provisions of the Credit Agreement.

Section 5.3 Assignment by the Agent. The Agent may at any time assign or
otherwise transfer all or any portion of its rights and obligations as Agent
under this Agreement and the other Loan Documents (including, without
limitation, the Indebtedness) to any other Person, to the extent permitted by,
and upon the conditions contained in, the Credit Agreement and such Person shall
thereupon become vested with all the benefits and obligations thereof granted to
the Agent herein or otherwise.

Section 5.4 Performance by the Agent. If any Debtor shall fail to perform any
covenant or agreement contained in this Agreement, the Agent may (but shall not
be obligated to) perform or attempt to perform such covenant or agreement on
behalf of the Debtors, in which case Agent shall exercise good faith and make
diligent efforts to give the Debtors prompt prior written notice of such
performance or attempted performance. In such event, the Debtors shall, at the
request of the Agent, promptly pay any reasonable amount expended by the Agent
in connection with such performance or attempted performance to the Agent,
together with interest thereon at the interest rate set forth in the Credit
Agreement, from and including the date of such expenditure to but excluding the
date such expenditure is paid in full. Notwithstanding the foregoing, it is
expressly agreed that the Agent shall not have any liability or responsibility
for the performance (or non-performance) of any obligation of the Debtors under
this Agreement.

Section 5.5 Certain Costs and Expenses. The Debtors shall pay or reimburse the
Agent within seven (7) Business Days after demand for all reasonable costs and
expenses (including reasonable attorney’s and paralegal fees) incurred by it in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or any other Loan Document during the
existence of an Event of Default or after acceleration of any of the
Indebtedness (including in connection with any “workout” or restructuring
regarding the Indebtedness, and including in any insolvency proceeding or
appellate proceeding). The agreements in this Section 5.5 shall survive the
payment in full of the Indebtedness. Notwithstanding the foregoing, the
reimbursement of any fees and expenses incurred by the Lenders shall be governed
by the terms and conditions of the Credit Agreement.

Section 5.6 Indemnification. (a) Each Debtor agrees to indemnify and hold the
Agent and each of the Lenders (and their respective Affiliates) harmless from
all loss, cost, damage, liability or expenses, including reasonable house and
outside attorneys’ fees and disbursements (but without duplication of such fees
and disbursements for the same services), incurred by the Agent and each of the
Lenders by reason of an Event of Default, or enforcing the obligations of any
Credit Party under this Agreement or any of the other Loan Documents, as
applicable, or in the prosecution or defense of any action or proceeding
concerning any matter growing out of or connected with the Credit Agreement,
this Agreement or any of the other Loan Documents, excluding, however, any loss,
cost, damage, liability or expenses to the extent arising as a result of the
gross negligence or willful misconduct of the party seeking to be indemnified
under this Section 5.6(a).

 

18



--------------------------------------------------------------------------------

(b) Each Debtor agrees to defend, indemnify and hold harmless the Agent and each
Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys and
consultants fees, investigation and laboratory fees, environmental studies
required by the Agent or any Lender in connection with the violation of
Hazardous Material Laws (as defined in the Credit Agreement)), court costs and
litigation expenses, arising out of or related to (i) the presence, use,
disposal, release or threatened release of any Hazardous Materials on, from or
affecting any premises owned or occupied by any Credit Party in violation of or
the non-compliance with applicable Hazardous Material Laws, (ii) any personal
injury (including wrongful death) or property damage (real or personal) arising
out of or related to such Hazardous Materials, (iii) any lawsuit or other
proceeding brought or threatened, settlement reached or governmental order or
decree relating to such Hazardous Materials, and/or (iv) complying or coming
into compliance with all Hazardous Material Laws (including the cost of any
remediation or monitoring required in connection therewith) or any other
Requirement of Law; provided, however, that the Debtors shall have no
obligations under this Section 5.6(b) with respect to claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses to the
extent arising as a result of the gross negligence or willful misconduct of the
Agent or such Lender, as the case may be. The obligations of the Debtors under
this Section 5.6(b) shall be in addition to any and all other obligations and
liabilities the Debtors may have to the Agent or any of the Lenders at common
law or pursuant to any other agreement.

ARTICLE 6

Default

Section 6.1 Rights and Remedies. If an Event of Default shall have occurred and
be continuing, the Agent shall have the following rights and remedies subject to
the direction and/or consent of the Lenders as required under the Credit
Agreement:

 

  (a) The Agent may exercise any of the rights and remedies set forth in this
Agreement (including, without limitation, Article 5 hereof), in the Credit
Agreement, or in any other Loan Document, or by applicable law.

 

  (b)

In addition to all other rights and remedies granted to the Agent in this
Agreement, the Credit Agreement or by applicable law, the Agent shall have all
of the rights and remedies of a secured party under the UCC (whether or not the
UCC applies to the affected Collateral) and the Agent may also, without previous
demand or notice except as specified below or in the Credit Agreement, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Agent may, in its reasonable discretion, deem commercially reasonable or
otherwise as may be permitted by law. Without limiting the generality of the
foregoing, the Agent may (i) without demand or notice to the Debtors (except as
required under the Credit Agreement or applicable law), collect, receive or take
possession of the Collateral or any part thereof, and for that purpose the Agent
(and/or its Agents, servicers or other independent contractors) may enter upon
any premises on which the Collateral is located and remove the Collateral
therefrom or render it inoperable, and/or (ii) sell, lease or otherwise dispose
of the Collateral, or any part thereof, in one or more parcels at public or
private sale or sales, at the Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Agent may, in its
reasonable discretion, deem commercially reasonable or otherwise as may be
permitted by law. The Agent and, subject to the terms of the Credit Agreement,
each of the Lenders shall have the right at any public sale or sales, and, to
the extent permitted by applicable law, at any private sale or sales, to bid
(which bid may be, in whole or in part, in the form of cancellation of
indebtedness) and become a purchaser of the Collateral or any part thereof free
of any right of redemption on the part of the Debtors, which right of redemption
is hereby expressly waived and released by the Debtors to the extent permitted
by applicable law. The Agent may require the Debtors to assemble the Collateral
and make it available to the Agent at any place designated by the Agent to allow
the Agent to take possession or dispose of such Collateral. The Debtors agree
that the Agent shall not be obligated to give more than five (5) days prior
written notice of the time and place of any public sale or of the time after
which any private sale may take

 

19



--------------------------------------------------------------------------------

  place and that such notice shall constitute reasonable notice of such matters.
The foregoing shall not require notice if none is required by applicable law.
The Agent shall not be obligated to make any sale of Collateral if, in the
exercise of its reasonable discretion, it shall determine not to do so,
regardless of the fact that notice of sale of Collateral may have been given.
The Agent may, without notice or publication (except as required by applicable
law), adjourn any public or private sale or cause the same to be adjourned from
time to time by announcement at the time and place fixed for sale, and such sale
may, without further notice, be made at the time and place to which the same was
so adjourned. The Debtors shall be liable for all reasonable expenses of
retaking, holding, preparing for sale or the like, and all reasonable attorneys’
fees, legal expenses and other costs and expenses incurred by the Agent in
connection with the collection of the Indebtedness and the enforcement of the
Agent’s rights under this Agreement and the Credit Agreement. The Debtors shall,
to the extent permitted by applicable law, remain liable for any deficiency if
the proceeds of any such sale or other disposition of the Collateral (conducted
in conformity with this clause (ii) and applicable law) applied to the
Indebtedness are insufficient to pay the Indebtedness in full. The Agent shall
apply the proceeds from the sale of the Collateral hereunder against the
Indebtedness in such order and manner as provided in the Credit Agreement.

 

  (c) To the extent not prohibited by law, the Agent may cause any or all of the
Collateral held by it to be transferred into the name of the Agent or the name
or names of the Agent’s nominee or nominees.

 

  (d) The Agent may exercise any and all rights and remedies of the Debtors
under or in respect of the Collateral, including, without limitation, any and
all rights of the Debtors to demand or otherwise require payment of any amount
under, or performance of any provision of any of the Collateral and any and all
voting rights and corporate powers in respect of the Collateral.

 

  (e) On any sale of the Collateral, the Agent is hereby authorized to comply
with any limitation or restriction with which compliance is necessary (based on
a reasoned opinion of the Agent’s counsel) in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any applicable Governmental Authority.

 

  (f) The Agent may direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to the Agent or as the Agent shall direct.

 

  (g) In the event of any sale, assignment or other disposition of the
Intellectual Property Collateral, the goodwill of the business connected with
and symbolized by any Collateral subject to such disposition shall be included,
and the Debtors shall supply to the Agent or its designee the Debtors’ know-how
and expertise related to the Intellectual Property Collateral subject to such
disposition, and the Debtors’ notebooks, studies, reports, records, documents
and things embodying the same or relating to the inventions, processes or ideas
covered by and to the manufacture of any products under or in connection with
the Intellectual Property Collateral subject to such disposition.

 

  (h) For purposes of enabling the Agent to exercise its rights and remedies
under this Section 6.1 and enabling the Agent and its successors and assigns to
enjoy the full benefits of the Collateral, the Debtors hereby grant to the Agent
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Debtors) to use, assign, license or sublicense any of
the Intellectual Property Collateral, Computer Records or Software (including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and all computer programs used for the completion or
printout thereof), exercisable upon the occurrence and during the continuance of
an Event of Default (and thereafter if Agent succeeds to any of the Collateral
pursuant to an enforcement proceeding or voluntary arrangement with the
Debtors), except as may be prohibited by any licensing agreement relating to
such Computer Records or Software. This license shall also inure to the benefit
of all successors, assigns, transferees of and purchasers from the Agent.

 

20



--------------------------------------------------------------------------------

Section 6.2 Private Sales.

 

  (a) In view of the fact that applicable securities laws may impose certain
restrictions on the method by which a sale of the Pledged Shares may be effected
after an Event of Default, the Debtors agree that upon the occurrence and during
the continuance of an Event of Default, the Agent may from time to time attempt
to sell all or any part of the Pledged Shares by a private sale in the nature of
a private placement, restricting the bidders and prospective purchasers to those
who will represent and agree that they are “accredited investors” within the
meaning of Regulation D promulgated pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), and are purchasing for investment only and not
for distribution. In so doing, the Agent may solicit offers for the Pledged
Shares, or any part thereof, from a limited number of investors who might be
interested in purchasing the Pledged Shares. Without limiting the methods or
manner of disposition which could be determined to be commercially reasonable,
if the Agent hires a firm of regional or national reputation that is engaged in
the business of rendering investment banking and brokerage services to solicit
such offers and facilitate the sale of the Pledged Shares, then the Agent’s
acceptance of the highest offer (including its own offer, or the offer of any of
the Lenders at any such sale) obtained through such efforts of such firm shall
be deemed to be a commercially reasonable method of disposition of such Pledged
Shares. The Agent shall not be under any obligation to delay a sale of any of
the Pledged Shares for the period of time necessary to permit the issuer of such
securities to register such securities under the laws of any jurisdiction
outside the United States, under the Securities Act or under any applicable
state securities laws, even if such issuer would agree to do so.

 

  (b) The Debtors further agree to do or cause to be done, to the extent that
the Debtors may do so under applicable law, all such other reasonable acts and
things as may be necessary to make such sales or resales of any portion or all
of the Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at the Debtors’
expense.

Section 6.3 Establishment of Cash Collateral Account; and Lock Box.

 

  (a)

Notwithstanding anything to the contrary in this Agreement, in the case of any
Event of Default under Section 9.1(i) of the Credit Agreement, immediately
following the occurrence thereof, and in the case of any other Event of Default
that has occurred and is continuing, upon the termination of any commitments to
extend credit under the Credit Agreement, the acceleration of any Indebtedness
arising under the Credit Agreement and/or the exercise of any other remedy in
each case by the requisite Lenders under Section 9.2 of the Credit Agreement,
there shall be established by each Debtor with the Agent, for the benefit of the
Lenders in the name of the Agent, a segregated non-interest bearing cash
collateral account (the “Cash Collateral Account”) bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Agent and the Lenders; provided, however, that the Cash Collateral Account may
be an interest-bearing account with a commercial bank (including Comerica or any
other Lender which is a commercial bank) if determined by the Agent, in its
reasonable discretion, to be practicable, invested by the Agent in its sole
discretion, but without any liability for losses or the failure to achieve any
particular rate of return. Furthermore, in connection with the establishment of
a Cash Collateral Account under the first sentence of this Section 6.3 (and on
the terms and within the time periods provided thereunder), (i) each Debtor
agrees to establish and maintain (and the Agent, acting at the request of the
Lenders, may establish and maintain) at such Debtor’s sole expense a United
States Post Office lock box (the “Lock Box”), to which the Agent shall have
exclusive access and control. Each Debtor expressly authorizes the Agent, from
time to time, to remove the contents from the Lock Box for disposition in
accordance with this Agreement; and (ii) each Debtor shall notify all account
debtors that all payments made to such Debtor (a) other than by electronic funds
transfer, shall be remitted, for the credit of such Debtor, to the Lock Box, and
such Debtor shall include a like statement on all invoices, and (b) by
electronic funds transfer, shall be remitted to the Cash Collateral Account, and
such Debtor shall include a like statement on

 

21



--------------------------------------------------------------------------------

  all invoices. Each Debtor agrees to execute all documents and authorizations
as reasonably required by the Agent to establish and maintain the Lock Box and
the Cash Collateral Account. It is acknowledged by the parties hereto that any
lockbox presently maintained or subsequently established by a Debtor with the
Agent may be used, subject to the terms hereof, to satisfy the requirements set
forth in the first sentence of this Section 6.3.

 

  (b) Notwithstanding anything to the contrary in this Agreement, in the case of
any Event of Default under Section 9.1(i) of the Credit Agreement, immediately
following the occurrence thereof, and in the case of any other Event of Default
that has occurred and is continuing, upon the termination of any commitments to
extend credit under the Credit Agreement, the acceleration of any Indebtedness
arising under the Credit Agreement and/or the exercise of any other remedy in
each case by the requisite Lenders under Section 9.2 of the Credit Agreement,
any and all cash (including amounts received by electronic funds transfer),
checks, drafts and other instruments for the payment of money received by each
Debtor at any time, in full or partial payment of any of the Collateral
consisting of Accounts or Inventory, shall forthwith upon receipt be transmitted
and delivered to the Agent, properly endorsed, where required, so that such
items may be collected by the Agent. Any such amounts and other items received
by a Debtor during the existence of an Event of Default shall not be commingled
with any other of such Debtor’s funds or property, but will be held separate and
apart from such Debtor’s own funds or property, and upon express trust for the
benefit of the Agent until delivery is made to the Agent. During the existence
of an Event of Default, all items or amounts which are remitted to a Lock Box or
otherwise delivered by or for the benefit of a Debtor to the Agent on account of
partial or full payment of, or any other amount payable with respect to, any of
the Collateral shall, at the Agent’s option, be applied to any of the
Indebtedness, whether then due or not, in the order and manner set forth in the
Credit Agreement. No Debtor shall have any right whatsoever to withdraw any
funds so deposited. Each Debtor further grants to the Agent a first security
interest in and Lien on all funds on deposit in such account. Each Debtor hereby
irrevocably authorizes and directs the Agent to endorse all items received for
deposit to the Cash Collateral Account, notwithstanding the inclusion on any
such item of a restrictive notation, e.g., “paid in full”, “balance of account”,
or other restriction.

Section 6.4 Default Under Credit Agreement. Subject to any applicable notice and
cure provisions contained in the Credit Agreement, the occurrence of any Event
of Default (as defined in the Credit Agreement), including without limit a
breach of any of the provisions of this Agreement, shall be deemed to be an
Event of Default under this Agreement. This Section 6.4 shall not limit the
Events of Default set forth in the Credit Agreement.

ARTICLE 7

Miscellaneous

Section 7.1 No Waiver; Cumulative Remedies. No failure on the part of the Agent
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any rights
and remedies provided by law.

Section 7.2 Successors and Assigns. Subject to the terms and conditions of the
Credit Agreement, this Agreement shall be binding upon and inure to the benefit
of the Debtors and the Agent and their respective heirs, successors and assigns,
except that the Debtors may not assign any of their rights or obligations under
this Agreement without the prior written consent of the Agent.

Section 7.3 AMENDMENT; ENTIRE AGREEMENT. THIS AGREEMENT AND THE CREDIT AGREEMENT
REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF

 

22



--------------------------------------------------------------------------------

PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
The provisions of this Agreement may be amended or waived only by an instrument
in writing signed by the parties hereto.

Section 7.4 Notices. All notices, requests, consents, approvals, waivers and
other communications hereunder shall be in writing (including, by facsimile
transmission) and mailed, faxed or delivered to the address or facsimile number
specified for notices on signature pages hereto; or, as directed to the Debtors
or the Agent, to such other address or number as shall be designated by such
party in a written notice to the other. All such notices, requests and
communications shall be delivered in the manner set forth for notices in
Section 13.6 of the Credit Agreement.

Section 7.5 GOVERNING LAW; SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.

 

  (a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF
CONFLICTS OF LAWS.

 

  (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. DEBTORS AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 7.5.

Section 7.6 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 7.7 Survival of Representations and Warranties. All representations and
warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by the Agent shall affect the representations and warranties or
the right of the Agent or the Lenders to rely upon them.

Section 7.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 7.9 Waiver of Bond. In the event the Agent seeks to take possession of
any or all of the Collateral by judicial process, the Debtors hereby irrevocably
waive any bonds and any surety or security relating thereto that may be required
by applicable law as an incident to such possession, and waives any demand for
possession prior to the commencement of any such suit or action.

Section 7.10 Severability. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

23



--------------------------------------------------------------------------------

Section 7.11 Construction. Each Debtor and the Agent acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Debtors and the
Agent.

Section 7.12 Termination; Reinstatement. If all of the Indebtedness (other than
contingent liabilities pursuant to any indemnity, including without limitation
Section 5.5 and Section 5.6 hereof, for claims which have not been asserted, or
which have not yet accrued) shall have been paid and performed in full (in cash)
and all commitments to extend credit or other credit accommodations under the
Credit Agreement have been terminated, the Agent shall, upon the written request
of the Debtors, execute and deliver to the Debtors a proper instrument or
instruments acknowledging the release and termination of the security interests
created by this Agreement, and shall duly assign and deliver to the Debtors
(without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the Agent and has not previously been
sold or otherwise applied pursuant to this Agreement; provided however that, the
effectiveness of this Agreement shall continue or be reinstated, as the case may
be, in the event: (a) that any payment received or credit given by the Agent or
the Lenders, or any of them, is returned, disgorged, rescinded or required to be
recontributed to any party as an avoidable preference, impermissible setoff,
fraudulent conveyance, restoration of capital or otherwise under any applicable
state, federal, or local law of any jurisdiction, including laws pertaining to
bankruptcy or insolvency, and this Agreement shall thereafter be enforceable
against the Debtors as if such returned, disgorged, recontributed or rescinded
payment or credit has not been received or given by the Agent or the Lenders,
and whether or not the Agent or any Lender relied upon such payment or credit or
changed its position as a consequence thereof or (b) that any liability is
imposed, or sought to be imposed against the Agent or the Lenders, or any of
them, relating to the environmental condition of any of property mortgaged or
pledged to the Agent on behalf of the Lenders by any Debtor, Borrower or other
party as collateral (in whole or part) for any indebtedness or obligation
evidenced or secured by this Agreement, whether such condition is known or
unknown, now exists or subsequently arises (excluding only conditions which
arise after acquisition by the Agent or any Lender of any such property, in lieu
of foreclosure or otherwise, due to the wrongful act or omission of the Agent or
such Lenders, or any person other than Borrower, the Subsidiaries, or any
Affiliates of Borrower or the Subsidiaries), and this Agreement shall thereafter
be enforceable against the Debtors to the extent of all such liabilities, costs
and expenses (including reasonable attorneys’ fees) incurred by the Agent or
Lenders as the direct or indirect result of any such environmental condition but
only for which Borrower is obligated to the Agent and the Lenders pursuant to
the Credit Agreement. For purposes of this Agreement “environmental condition”
includes, without limitation, conditions existing with respect to the surface or
ground water, drinking water supply, land surface or subsurface strata and the
ambient air.

Section 7.13 Release of Collateral. The Agent shall, upon the written request of
the Debtors, execute and deliver to the Debtors a proper instrument or
instruments acknowledging the release of the security interest and Liens
established hereby on any Collateral (other than the Pledged Shares): (a) if the
sale or other disposition of such Collateral is permitted under the terms of the
Credit Agreement and, at the time of such proposed release, both before and
after giving effect thereto, no Default or Event of Default has occurred and is
continuing, (b) if the sale or other disposition of such Collateral is not
permitted under the terms of the Credit Agreement, provided that the requisite
Lenders under such Credit Agreement shall have consented to such sale or
disposition in accordance with the terms thereof, or (c) if such release has
been approved by the requisite Lenders in accordance with Section 13.10 of the
Credit Agreement. A Guarantor will be released from its obligations as a Debtor
hereunder in the event that all of the Equity Interests of such Guarantor shall
be sold, transferred or otherwise disposed of to a Person other than a Guarantor
in a transaction permitted by the Credit Agreement.

Section 7.14 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, DEBTORS AND
AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. DEBTORS AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

24



--------------------------------------------------------------------------------

In the event the jury trial waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

(a) With the exception of the items specified in clause (b), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
“Court”).

(b) The matters that shall not be subject to a reference are the following:
(i) foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
Agreement does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses
(iii) and (iv). The exercise of, or opposition to, any of those items does not
waive the right of any party to a reference pursuant to this Agreement.

(c) The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.

(d) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

(e) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

(f) Except as expressly set forth in this Agreement, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

25



--------------------------------------------------------------------------------

(g) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

(h) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

(i) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

Section 7.15 Consistent Application. The rights and duties created by this
Agreement shall, in all cases, be interpreted consistently with, and shall be in
addition to (and not in lieu of), the rights and duties created by the Credit
Agreement or the other Loan Documents. In the event that any provision of this
Agreement shall be inconsistent with any provision of the Credit Agreement, such
provision of the Credit Agreement shall govern.

Section 7.16 Continuing Lien. The security interest granted under this Security
Agreement shall be a continuing security interest in every respect (whether or
not the outstanding balance of the Indebtedness is from time to time temporarily
reduced to zero) and the Agent’s security interest in the Collateral as granted
herein shall continue in full force and effect for the entire duration that the
Credit Agreement remains in effect and until all of the Indebtedness are repaid
and discharged in full (other than contingent liabilities pursuant to any
indemnity, including, without limitation Section 5.5 and Section 5.6 hereof, for
claims which have not been asserted, or which have not yet accrued), and no
commitment (whether optional or obligatory) to extend any credit under the
Credit Agreement remain outstanding.

Section 7.17 Amendment and Restatement. This Security Agreement amends and
restates in its entirety, the security agreement included in that certain Loan
and Security Agreement dated as of July 18, 2007, as amended, restated or
otherwise modified, by Borrower and Longboard Media, Inc. in favor of Comerica
Bank (“Prior Security Agreement”), where such Prior Security Agreement was
assigned by Comerica Bank to Agent pursuant to that certain Assignment of Loan
Documents dated as of the date hereof by and among Comerica Bank, as assignor,
Agent, as assignee, and Borrower.

[Remainder of Page Intentionally Left Blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

DEBTORS: BAZAARVOICE, INC. By:  

/s/ Jim Offerdahl

Name:  

Jim Offerdahl

Title  

Chief Financial Officer

 

Address for Notices: 3900 N. Capital of Texas Hwy., Suite 300 Austin, Texas
78746 Telephone No.: Attention: Chief Financial Officer Fax No.: (866) 430-7838

 

AGENT: COMERICA BANK, as Agent By:  

/s/ Stephen Bitter

Name:  

Stephen Bitter

Title  

Senior Vice President

 

Address for Notices: Comerica Bank Center 411 West Lafayette Street, MC 3289
Detroit, Michigan 48226 Telephone No.: (313) 222-4280 Fax No.: (313) 222-9434
Attention: Corporate Finance

 

27



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDED AND RESTATED SECURITY AGREEMENT

FORM OF AMENDMENT

This Amendment, dated             , 20    , is delivered pursuant to
Section 4.8[(b)/(c)] of the Security Agreement referred to below. The
undersigned hereby agrees that this Amendment may be attached to the Amended and
Restated Security Agreement dated as of November 21, 2014, between the
undersigned and Comerica Bank, as the administrative agent for the benefit of
the Lenders referred to therein (the “Security Agreement”), and (a) [that the
intellectual property listed on Schedule A]/[that the shares of stock,
membership interests, partnership units, notes or other instruments listed on
Schedule A] annexed hereto shall be and become part of the Collateral referred
to in the Security Agreement and shall secure payment and performance of all
Indebtedness as provided in the Security Agreement and (b) that Schedule A shall
be deemed to amend [Schedule 1.2/Schedule 1.1] by supplementing the information
provided on such Schedule with the information set forth on Schedule A.

Capitalized terms used herein but not defined herein shall have the meanings
therefor provided in the Security Agreement.

 

BAZAARVOICE, INC. By:  

 

Name:  

 

Title  

 

COMERICA BANK, as Agent By:  

 

Name:  

 

Title  

 

 

28



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

(Security Agreement)

THIS JOINDER AGREEMENT (the “Joinder Agreement”) is dated as of
            ,     by             , a              (“New Debtor”).

WHEREAS, pursuant to Section 7.13 of that certain Amended and Restated Credit
Agreement dated as of November 21, 2014 (as amended or otherwise modified from
time to time, the “Credit Agreement”) by and among Bazaarvoice, Inc.
(“Borrower”), the financial institutions from time to time party thereto (the
“Lenders”) and Comerica Bank, as administrative agent for the Lenders (in such
capacity, the “Agent”), the New Debtor is required to execute and deliver a
joinder agreement to the Amended and Restated Security Agreement between the
Debtors (as defined therein) and Agent (as amended, restated or otherwise
modified, the “Security Agreement”).

WHEREAS, in order to comply with the Credit Agreement, New Debtor executes and
delivers this Joinder Agreement in accordance therewith.

NOW THEREFORE, as a further inducement to Lenders to continue to provide credit
accommodations to Borrower, New Debtor hereby covenants and agrees as follows:

A. All capitalized terms used herein shall have the meanings assigned to them in
the Credit Agreement unless expressly defined to the contrary.

B. New Debtor hereby enters into this Joinder Agreement in order to comply with
Section 7.13 of the Credit Agreement and does so in consideration of the
Advances made or to be made from time to time under the Credit Agreement and the
other Loan Documents.

C. Schedule [insert appropriate Schedule] attached to this Joinder Agreement is
intended to supplement Schedule [insert appropriate Schedule] of the Security
Agreement with the respective information applicable to New Debtor.

D. New Debtor shall be considered, and deemed to be, for all purposes of the
Credit Agreement, the Security Agreement and the other Loan Documents, a Debtor
under the Security Agreement as fully as though New Debtor had executed and
delivered the Security Agreement at the time originally executed and delivered
under the Credit Agreement and hereby ratifies and confirms its obligations
under the Security Agreement, all in accordance with the terms thereof and shall
be deemed to have made each representation and warranty set forth in the
Security Agreement.

E. No Default or Event of Default (each such term being defined in the Credit
Agreement) has occurred and is continuing under the Credit Agreement.

F. This Joinder Agreement shall be governed by the laws of the State of
California and shall be binding upon New Debtor and its successors and assigns.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned New Debtor has executed and delivered this
Joinder Agreement as of             ,        .

 

[NEW DEBTOR] By:  

 

Its:  

 

 

Accepted: COMERICA BANK, as Agent By:  

 

Its:  

 

 

30



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COLLATERAL COMPLIANCE CERTIFICATE

 

To: Comerica Bank as agent (the “Agent”) and the Lenders

 

Re: Amended and Restated Security Agreement dated as of November 21, 2014 by and
among Bazaarvoice, Inc. and such other entities which from time to time become
parties thereto (each a “Debtor” and collectively, the “Debtors”), and Agent,
(as the same may be amended, restated or otherwise modified from time to time,
the “Security Agreement”; capitalized terms not otherwise defined herein shall
have the meanings set forth in the Security Agreement).

Reference is made to Section 4.6 of the Security Agreement. The undersigned
hereby represents and warrants to Agent and the Lenders, in consideration of the
loans extended to Borrower, as follows:

1. Locations. No Debtor has any leased or owned location or any Collateral
located with a warehousemen or bailee, which has not been previously disclosed
in writing to Agent, or is not set forth on Schedule 1 attached hereto, which
sets forth the information required by Section 3.3(a)(ii) and
Section 3.3(a)(iii) of the Security Agreement, as applicable, for all previously
undisclosed locations.

2. Deposit Accounts. No Debtor has any Deposit Accounts, cash collateral
accounts or investment accounts (other than with Agent) which have not been
previously disclosed in writing to Agent, or are not set forth on Schedule 2
attached hereto, which sets forth the information required by Section 3.3(b) of
the Security Agreement as to each previously undisclosed account.

3. Intellectual Property. No Debtor has any registered Patents, Patent Licenses,
registered Trademarks, Trademark Licenses, registered Copyrights and Copyright
Licenses which have not been previously disclosed in writing to Agent, or are
not set forth on Schedule 3 attached hereto, which sets forth the information
required by Section 3.3(d) of the Security Agreement for such previously
undisclosed Intellectual Property Collateral.

4. Pledged Shares. None of the Debtors, singly or collectively, hold any Pledged
Shares which have not been previously disclosed to Agent in writing except as
set forth on Schedule 4 attached hereto, which sets forth the information
required by Section 3.4(c) of the Security Agreement for such previously
undisclosed Pledged Shares.

5. Promissory Notes; Tangible Chattel Paper. None of the Debtors, singly or
collectively, have promissory notes or tangible Chattel Paper for which the
principal amount or obligations evidenced thereunder are, in aggregate, in
excess of $500,000 which promissory notes and/or Chattel Paper have not been
previously disclosed to Agent in writing, assigned and delivered to Agent in
accordance with Section 4.1(a) of the Security Agreement, except as set forth on
Schedule 5 attached hereto.

6. Electronic Chattel Paper. None of the Debtors, singly or collectively, have
electronic Chattel Paper or any “transferable record” evidencing obligations, in
the aggregate, in excess of $500,000, which have not previously been disclosed
to Agent in writing, and over which Agent has not been granted control in
accordance with Section 4.1(b) of the Security Agreement, except as set forth on
Schedule 6 attached hereto.

7. Letters of Credit. None of the Debtors, singly or collectively, are
beneficiaries under letters of credit, with an aggregate face amount in excess
of $500,000, which have not previously been disclosed to Agent in writing, and
over which Agent has not been granted a Lien in compliance with the terms of
Section 4.1(c) of the Security Agreement, except as set forth on Schedule 7
attached hereto.

8. Commercial Tort Claims. None of the Debtors, singly or collectively, have any
commercial tort claims which, in the aggregate, are reasonably estimated to have
an aggregrate value in excess of $500,000, which claims have not previously been
disclosed to Agent in writing and over which Agent has not been granted a Lien
in compliance with Section 4.1(d) of the Security Agreement, except as set forth
on Schedule 8 attached hereto.

 

31



--------------------------------------------------------------------------------

9. Vehicles, Aircraft and Vessels. None of the Debtors, singly or collectively,
own Vehicles (other than Vehicles used by executive employees), aircraft or
vessels with a fair market value in excess of $100,000, which have not been
previously disclosed in writing to Agent, except as set forth on Schedule 9
attached hereto.

10. Life Insurance. None of the Debtors are beneficiaries of any key man life
insurance policies which have not been previously disclosed in writing to Agent,
except as set forth on Schedule 10 attached hereto.

IN WITNESS WHEREOF, the undersigned have executed this Collateral Compliance
Report, as of this      day of             ,         .

 

BAZAARVOICE, INC. By:  

 

Its:  

 

 

32